                          Case 18-12371-reg        Doc 17      Filed 12/28/18       Page 1 of 1


                                  UNITED STATES BANKRUPTCY COURT
                                            Northern District of Indiana
                                               Fort Wayne Division
In Re: Debtor(s) (name(s) and address)                      )
Tara Lyn Yarian                                             )
xxx−xx−6292                                                 )
118 El Dorado Trail East                                    ) Case Number: 18−12371−reg
Fort Wayne, IN 46825                                        )
                                                            )
                                                            )
                                                            )
                                                            )
                                                            )
                                                            ) Chapter: 13
                                                            )
                                                            )
                                                            )
                                                            )
                                                            )
                                                            )



                                  ORDER FOR PRE−TRIAL CONFERENCE
  The court will hold a pre−trial conference in this case on January 14, 2019 at 11:00 AM in Room 2128, Federal
Building, 1300 South Harrison Street, Fort Wayne, IN 46802 with regard to:

    Motion for Relief From Stay filed by Consumer Portfolio Services, Inc. on December 21, 2018

   Counsel are directed to confer with one another prior to the pre−trial conference and come to the pre−trial
conference prepared to discuss:

       (a)     the simplification of the issues;
       (b)     the necessity or desirability of amendments to the pleadings; motions and/or objections upon
               which the matter is at issue;
       (c)     a schedule for the litigation;
       (d)     the possibility of submitting this matter to voluntary mediation or other form of alternative
               dispute resolution;
       (e)     whether this is a core or non−core proceeding and whether the parties consent to the entry of
               final orders or judgments by the bankruptcy judge; and
       (f)     any other matters which may aid in the disposition of the controversy.


   As a result of the pre−trial conference, the court may limit the time to complete discovery or to file any pre−trial
motions; set a date for any final pre−trial or other conference; establish a schedule for the filing of any proposed
pre−trial order, stipulations or lists of witnesses and exhibits; and/or set a trial date. The schedule established as a
result of the pre−trial conference shall not be modified except by leave of court upon a showing of good cause.

   SO ORDERED.




   Dated: December 28, 2018

                                                                            Robert E. Grant
                                                                            ______________________________________
                                                                            Judge, United States Bankruptcy Court


                                                                                                   Document No. 17 − 14
